Citation Nr: 1313880	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  05-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO, denied service connection for PTSD.  The Veteran appealed this rating action to the Board. 

This matter was most recently before the Board in February 2012.  At that time, the Board remanded the issue on appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Accordingly, further appellate consideration will be deferred and the issue remanded to the RO/AMC for action as described in the directive outlined in the indented paragraph below.

The Veteran is represented by the Mississippi Veterans Affairs Commission (MVAC).  The record does not contain a VA Form 646 or any other indication that the claims files were reviewed by MVAC prior to the Veteran's appeal being recertified to the Board in March 2013.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a VA Form 646 is required because additional evidence consisting of a February 2012 VA PTSD examination report and January 2013 supplemental opinion were added to the record and contain evidence as to the etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  (See VA February 2012 VA examination report and January 2013 supplemental opinion).  Thus, the Board's February 2012 remand instructions were not limited to the procurement of medical records.  Furthermore, the RO reconsidered the additional evidence in a February 2013 Supplemental Statement of the Case.  (Parenthetically, the Board observes that the Veteran's representative submitted a VA Form 646 in November 2011 in response to the Board's June 2010 post-remand development and November 2011 letter from the RO, wherein it requested that the representative submit the above-cited form or a written equivalent within eight (8) days)).  

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2012).  The United States Court of Appeals for the Federal Circuit has recently held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claim on appeal. 

Accordingly, the case is REMANDED for the following action:

Afford the Veteran's representative, Mississippi Veterans Affairs Commission, an opportunity to review the claims files and submit a completed VA Form 646 or equivalent written argument on the claim for service connection for an acquired psychiatric disability, to include PTSD.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


